Citation Nr: 9917585	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1939 to May 
1946.  He is deceased, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for the cause of the veteran's death.

In November 1998, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. 
§ 20.903 (1998), the appellant and her representative were 
notified at the time the VHA opinion was initially sought by 
means of a November 1998 letter.  After the opinion was 
received at the Board, in January 1999, the representative 
was provided a copy and 60 days to submit any additional 
evidence or argument in response to the opinion.  See 
38 C.F.R. § 20.903 (1998).  The appellant's representative 
submitted no additional evidence or argument. 


FINDINGS OF FACT

1.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for correct disposition of this 
claim.

2.  The veteran died on September [redacted], 1995.

3.  The immediate cause of the veteran's death was 
cardiopulmonary arrest due to, or as a consequence of, 
congestive heart failure due to, or as a consequence of, 
atherosclerotic heart disease due to, or as a consequence of, 
ileostomy.

4.  Prior to his death, the veteran was service-connected for 
ulcerative colitis with ileostomy and jejunostomy, evaluated 
as 50 percent disabling.  

5.  The medical evidence shows that the veteran's service-
connected ileostomy contributed to the cause of his death. 


CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
VA has satisfied its statutory duty to assist her in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  A service-connected disability contributed substantially 
or materially to the cause of the veteran's death, and 
service connection is therefore warranted.  38 U.S.C.A. 
§§ 1110, 1131, and 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, and 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated for complaints of 
chronic diarrhea, abdominal cramps, and rectal bleeding.  The 
diagnosis was gastroenteritis.  A letter from George Crisler, 
M.D., dated in March 1961 indicated that the veteran had been 
treated from October 1953 to March 1954, and Amebae 
histolytica and Endamoeba coli were found in the veteran's 
stool.  The diagnosis was recurrent amebiosis.  

A letter from Frank C. Bone, M.D., dated in February 1961 
indicated that the veteran had been treated since August 1954 
for symptoms such as watery stools and amebic infection.  In 
August 1954, Dr. Bone had diagnosed non-specific ulcerative 
colitis after sigmoidoscopy and barium enema.  The veteran 
responded well to treatment until a recurrence of bloody 
diarrhea associated with weight loss in May 1960.  These 
symptoms had continued despite conservative treatment.  

The veteran was hospitalized in January 1961 with complaints 
of bloody diarrhea of eight months' duration.  He was again 
hospitalized in January 1961 due to bloody, mucoid stools and 
severe lower abdominal cramping pain.  In February 1961, he 
underwent an ileostomy.  In June 1961, he underwent a total 
colectomy and abdominoperineal resection of the rectum.  The 
pathologist reported ulcerative colitis.  A September 1961 
rating decision granted service connection for ulcerative 
colitis with ileostomy and jejunostomy, with assignment of a 
50 percent disability rating.

A letter from Donald Fraser, M.D., dated in July 1976 
indicated that the veteran was unusually susceptible to 
marked hypokalemia because of his permanent ileostomy, and he 
had had several potassium medications.  Dr. Fraser stated 
that the veteran would require this medication indefinitely.  

In September 1995, the appellant filed a claim for service 
connection for the cause of the veteran's death.  She 
submitted a death certificate showing that the veteran died 
on September 15, 1995.  The death certificate, completed by 
Glenn Johnston, M.D., listed the immediate cause of death as 
cardiopulmonary arrest due to, or as a consequence of, 
congestive heart failure, due to, or as a consequence of, 
atherosclerotic heart disease, due to, or as a consequence 
of, ileostomy.  

A letter from Thomas Stanford, M.D., dated in December 1995 
indicated that the veteran was treated in the summer of 1995 
for severe compression fractures.  It was Dr. Stanford's 
opinion that the veteran had poor nutrition due to his 
ileostomy, which was a factor in causing his compression 
fractures and eventually his death.  A letter from Dr. Fraser 
dated in December 1995 indicated that in addition to 
cardiovascular problems, the veteran had had repeated 
problems with electrolyte disturbance, and careful regulation 
of his medication had been essential.

A February 1996 rating decision denied entitlement to service 
connection for the cause of the veteran's death.  In her 
substantive appeal, the appellant argued that the veteran's 
service-connected ileostomy was a contributing factor in his 
death.  She had a personal hearing at the RO in October 1996.  
She maintained that the veteran's service-connected ileostomy 
caused electrolyte disturbances that then affected his heart.  
The veteran's daughter testified that the veteran often got 
ill.

The RO obtained the veteran's medical records from Winter 
Park Towers, which was the nursing home where he was 
hospitalized from June 1995 until his death.  These records 
showed no pertinent medical findings regarding the veteran's 
ileostomy or his cardiovascular condition.  Laboratory tests 
showed that the veteran's potassium was normal until four 
days before his death when it was 6.1.  His sodium and 
chloride were low throughout his period of hospitalization.

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in November 
1998 requested a medical opinion from the Veterans Health 
Administration (VHA).  A letter was received from the Chief 
of the Gastroenterology Section at the VA Medical Center in 
Nashville, Tennessee, in January 1999.  

The VHA opinion is as follows:

I have reviewed the medical record of the patient 
and have come to my conclusions as outlined below.

Brief Narrative: 
Patient had colitis diagnosed in the late 
fifties while in the service.  Diagnosis is listed 
variously as "amebic dysentery" and "non-
specific ulcerative colitis".  In 1961 he 
underwent total colectomy with ileostomy. 
Over the next 25 years his principal diagnoses 
were hypertension and congestive heart failure.  
Notes from a private cardiologist indicate that the 
patient frequently had electrolyte disturbances. 
In July of 1995 the patient was admitted to a 
nursing home.  At that time his nursing care plans 
indicate that his main complaints were related to 
spinal compression fractures.  In September of 1995 
he was noted to be progressively more ill.  He had 
a severe electrolyte disturbance manifested 
principally by marked hyponatremia with a serum 
sodium of 117 and a potassium of 6.1 noted several 
days before his death.  He died on 9-[redacted]-95. 
The attending physician indicated the cause of 
death was congestive heart failure (resulting in 
cardiac arrest).  Also listed as an underlying 
condition was ileostomy.

Board Questions and responses: 
1.  "Does the medical evidence show that the 
veteran's service connected ileostomy was the 
principal cause of the veteran's death in that it, 
singly or jointly with some other condition was the 
immediate or underlying cause of death or was 
etiologically related thereto." 
2.  "Does the medical evidence show that the 
veteran's service connected ileostomy was a 
contributory cause of the veteran's death in that 
it either contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.

Review of ileostomy related health.  (Note 
this patient had a colectomy with ileostomy.  He 
DID NOT HAVE ILEUM removed as would be the case in 
primary small bowel disease, such as Crohn's 
disease or ischemic bowel.) 
°	Life expectancy in these patients is 
essentially normal.
°	In terms of nutrients such as proteins, 
fats, and vitamins there is no reason to 
suspect malnutrition.  There is no reason 
to suspect that the patient had a calcium 
deficiency or other cause of his 
compression fractures from his ileostomy.  
It is unclear to me why the patient had 
compression fractures.
°	Patients may have fluid and electrolyte 
disturbances, especially if they are not 
eating well.
°	References:
°	Pemberton and Phillips, Ileostomy 
and its alternatives.  Chapter In 
Sleisenger and Fordtran Eds.  
Gastrointestinal Disease, Saunders 
1993
°	Kelly K.  Approach to the patient 
with ileostomy and ileal pouch.  
Yamada T et al.  Chapter in Textbook 
of Gastroenterology, Lippincott 
1991.
°	In addition to these references I 
consulted a colleague, Dr. Dewey 
Dunn, who is a Gastroenterologist 
and nutrition specialist at the 
Nashville VAMC. 

Summary:

A.	There is no medical evidence to support the 
contention that the patient's ileostomy was an 
etiologic factor in the patient's heart failure.  
This patient's heart disease was likely to other 
factors including his hypertension.

B.	The presence of the ileostomy almost certainly 
contributed to the fluid and electrolyte imbalances 
noted in the days prior to the patient's death and 
likely made the management of his congestive heart 
failure more difficult.  Hyponatremia is a common 
problem in early in the course of most patients 
with ileostomies and in a few patients can be a 
persistent problem.  This would be especially true 
in patients on diuretics for heart failure.

Thus in my opinion the answer to the first 
question posed above is "No, the ileostomy did not 
contribute to the patient's congestive heart 
failure."

The answer to the second question is "Yes, 
the presence of an ileostomy and the resultant 
fluid and electrolyte imbalances were likely to 
'aid or lend assistantnce [sic] to the production 
of death."

The VHA opinion was provided to the appellant's 
representative in February 1999.  The appellant's 
representative responded in June 1999 that there was no 
additional evidence or argument to present.


II. Legal Analysis

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death). 


A. Well-grounded claim

The appellant's claim for service connection for the cause of 
the veteran's death is plausible.  She has submitted medical 
evidence discussing a relationship between the veteran's 
service-connected ileostomy and his death, and the death 
certificate lists ileostomy as a condition leading to the 
cause of death.  Assuming the credibility of this evidence, 
this claim must be said to be plausible, and therefore well 
grounded.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, a personal hearing was held in accordance with 
the appellant's request, and it appears that all the 
veteran's post-service treatment records have been obtained.  
Sufficient evidence is of record to fairly decide the 
appellant's claim.  Therefore, no further assistance is 
required.

B.  Application of the law to the facts

As to the merits of the appellant's claim, the Board finds 
that the evidence supports the claim for the following 
reasons.  The medical evidence establishes that the veteran's 
service-connected ileostomy resulted in electrolyte 
disturbances and that this likely made management of his 
congestive heart failure more difficult.  Ileostomy is listed 
on the death certificate as a condition leading to the 
immediate cause of the veteran's death, which was 
cardiopulmonary arrest.  The VHA opinion concluded, after 
thorough review of the claims file, that the veteran's 
ileostomy and resulting fluid and electrolyte imbalances 
likely aided or lent assistance to the production of the 
veteran's death.  

There is no medical evidence of record countering the 
opinions favorable to the appellant's claim.  The Board finds 
that the veteran's service-connected ileostomy contributed to 
the cause of death in that it "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1) (1998).  
Service connection for the cause of the veteran's death is 
therefore warranted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

